Citation Nr: 0312275	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to an increased (compensable) evaluation for 
the service connected scar of the chin.

2. Entitlement to an increased rating for the service 
connected right knee disability, currently evaluated as 10 
percent disabling.

3.  Entitlement to a separate rating for arthritis of the 
right knee.  

4. Entitlement to an increased rating for the service 
connected anxiety reaction, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased (compensable) rating for the 
service connected scar of the right hip.

6. Entitlement to an initial evaluation in excess of 10 
percent for the service connected fracture of the right toe.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  

This appeal arises from rating decisions of the Waco, Texas 
Regional Office (RO). The case was remanded from the Board to 
the RO in July 1995, March 1997, and August 2000 for 
additional development of the evidence.


REMAND

The veteran seeks increased evaluations for service-connected 
disability and a TDIU.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  First, the VCAA 
imposed obligations on the agency when adjudicating veterans' 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in 
detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides, in part, that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  It is unclear from the 
record whether the notice and assistance requirements 
established by law have been fully complied with.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In addition, the veteran was last evaluated for scars in 
1997.  The Board notes that the rating criteria for skin 
disabilities were changed effective August 30, 2002, and that 
VA is therefore precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and rating 
assigned should be in accordance with whichever criteria are 
more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: dermatology.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

Send the claims folder to the examiner 
for review.  The examiner must evaluate 
the veteran's scar of the chin and scar 
of the hip.  
As to the scar of the chin, the examiner 
should indicate if there is 
disfigurement, and if so if it is 
moderate, or if there is severe 
disfigurement, especially if producing a 
marked and unsightly deformity of the 
eyelids, lips, or auricles.  The examiner 
must also indicate if there are any 
characteristics of disfigurement such as 
a length of 5 or more inches, at least 
one-quarter inch at the widest part, 
contour elevated or depressed on 
palpation, scar adherent to underlying 
tissue, skin hypo or hyper-pigmented in 
an area exceeding six square inches, skin 
texture abnormal in an area exceeding six 
square inches, underlying soft tissue 
missing in an area exceeding six square 
inches, or skin indurated and inflexible 
in an area exceeding six square inches.  
The examiner should indicate if there is 
tissue loss, distortion or asymmetry.  
Color photographs should be taken.  As to 
the scar of the hip, the examiner should 
note if the scar affects the function of 
the hip, and if it is superficial, tender 
and painful on objective demonstration.  
The examiner should also indicate if the 
scar is unstable.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 
 Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




